Per Curiam.
Appellant’s sole assignment of error is that Judge Moore should not have signed said judgment because “a copy of each appeal was mailed to R. Paul Jamison, attorney for respondents, and receipt of same was acknowledged in open court.”
There is no exception to any of the court’s findings of fact. Weddle v. Weddle, 246 N.C. 336, 98 S.E. 2d 302. Hence, we must accept as established the facts set forth in the court’s findings. In re Estate of Cogdill, 246 N.C. 602, 99 S.E. 2d 785.
The statement, quoted above, appears only in appellant’s assignment of error. Nothing in the record supports it. Thus, there is no basis for consideration of appellant’s contention that, under GS 1-585 and 1-586, the mailing of notice of appeal to counsel and his receipt thereof is sufficient to constitute compliance with GS 1-272.
It is noteworthy that appellant, in his attempted or purported appeals from the clerk, did not assert as grounds therefor that the bond required exceeded the limitation specified in GS 45-21.27(b), or that the clerk did not have authority to require such bond, or that the *69clerk abused his discretion in making the requirement. The grounds asserted, if established, would seem to bear upon whether appellant, had he brought an action under GS 45-21.34, would be entitled to equitable remedies referred to therein.
It is noted that the clerk made no formal order on June 25, 1957. He simply refused to accept or recognize an upset bid unless the bidder gave a compliance bond required as authorized by GS 45-21.27 (b) in addition to the cash deposit required by GS 45-21.27(a). Quaere: Does an appeal lie from such refusal? It is further noted that the clerk’s order, directing the trustee to execute and deliver a deed to Luecke, is dated July 2, 1957, and that the said purported notice of appeal therefrom is dated July 16, 1957, and was filed with the clerk on July 16, 1957.
Affirmed.